 



Exhibit 10.11
SECOND AMENDMENT TO LEASE
     This Second Amendment to Lease dated as of July 3, 2001 (this “Second
Amendment”), is made by and between Westlake North Associates, LLC, a Delaware
limited liability company (“Landlord”), and homestore.com, Inc., a Delaware
corporation (“Tenant”).
RECITALS
     A. Landlord and Tenant entered into that certain Standard Office Lease
Form, Westlake North Business Park dated March 7, 2000, with regard to the
premises constituting Building I of the Project, located at 30700 Russell Ranch
Road, Westlake Village, California, and amended the lease by a “First Amendment
to Lease” dated February, 2001 (collectively, the “Lease").
     B. Landlord also owns Building II and Building III in the Project. Pursuant
to Exhibit I of the Lease, Right of First Offer (Leasing and Sale of Project)
(“Exhibit I”), Tenant had a right of first offer, pursuant to the terms of
Exhibit I, to lease space in Building II and Building III of the Project.
     C. In contemplation of the pending sale of the real property (the
“Property”) of which the premises under the Lease are a part to Miller Brothers
Investment LLC, a California limited liability company (“Miller”), Landlord and
Tenant now desire to amend and modify the Lease to, among other things, delete
Exhibit I from the Lease and to agree to enter into a separate agreement
reflecting the rights and obligations of Landlord and Tenant as set forth in
Section 1 of Exhibit I.
     NOW, THEREFORE, for valuable consideration, the receipt and adequacy of
which are hereby acknowledged, Landlord and Tenant hereby further amend the
Lease as follows:
     1. Landlord and Tenant agree that effective upon the Effective Date
(defined below), Exhibit I, Right of First Offer (Leasing and Sale of Project)
shall be deleted from the. Lease in its entirety; and any and all rights
contained in said Exhibit I (or contained elsewhere in the Lease) pertaining to
Tenant’s right of first offer to lease space in Buildings II and III in the
Project and right of first offer with respect to a sale of the Project or
Building shall terminate and shall be of no further force and effect vis-a-vis
Miller and Tenant.
     2. Landlord and Tenant acknowledge that vis-a-vis Landlord, as owner of
Building II and Building III, and Tenant, Tenant continues to have a right of
first offer as described in Section 1 of Exhibit I only with respect to Building
II in the Project.
     3. Tenant acknowledges and agrees with Landlord that Tenant waived and has
no further rights as described in Section 1 of Exhibit I with respect to
Building III in the Project.

 



--------------------------------------------------------------------------------



 



     4. Tenant acknowledges and agrees with Landlord that Tenant waived and has
no further rights with respect to the sale of the Project or Building under
Section 2 of Exhibit I.
     5. Prior to or concurrently herewith, Landlord and Tenant have entered into
that certain Right of First Offer of even date herewith (the “Right of First
Offer”) wherein Landlord, as owner of Building II and Building III in the
Project, grants to Tenant the rights contained in Section 1 of Exhibit I with
respect to Building II.
     6. Notwithstanding the execution by Tenant and Landlord of this Second
Amendment or the Right of First Offer or anything to the contrary contained
herein or therein, this Second Amendment shall not be effective unless and until
the sale of the Property by Landlord to Miller is consummated (i.e., when a deed
conveying title to the Property to Miller is recorded in the Official Records),
the date of said recording of said deed being referred to herein as the
“Effective Date.” From and after the Effective Date, this Second Amendment shall
be valid and effective and binding upon the parties hereto and their respective
successors and assigns, and (i) any and all provisions in the Lease which create
obligations on the part of Miller, its successors or assigns, as the landlord
thereunder, with respect to the Project as a whole or either of Building II or
Building III shall be of no further force or effect, and (ii) the terms and
provisions of the Lease shall not be construed to impose any obligations on the
part of Westlake North Associates, LLC for the benefit of the Project or Tenant.
In addition, with respect only to Section 9.5 of the Lease, the term “Project”
shall mean Building I only.
     7. Section 15.8(b) of the Lease is hereby amended to delete and to
eliminate the last paragraph thereof (which starts and ends with the following
language: “However, in the event Landlord wishes ... Tenant’s exclusive parking
spaces”).
     8. All terms not defined herein shall have the same meaning as the defined
terms in the Lease.
     9. As modified herein, the Lease remains in full force and effect.
     10. This Second Amendment may be executed in one or more counterparts, each
of which shall be deemed an original and all of which, taken together, shall
constitute one and the same instrument.

2



--------------------------------------------------------------------------------



 



                  “Landlord”       “Tenant”
 
                WESTLAKE NORTH ASSOCIATES, LLC,
a Delaware limited liability company   homestore.com, Inc., a Delaware
corporation
 
                By:   IDS Westlake North Associates, LLC,             California
limited liability company   By:   /s/ Catherine Giffen
 
               
 
  By:   /s/ David G. Mgrublian   Name:   Catherine Giffen
 
               
 
  Name:   David G. Mgrublian   Title:   Senior Vice President,     Title:  
Managing Director   Human Resources and Administration
 
               
 
          By:   /s/ John Giesecke
 
               
 
          Name:   John Giesecke
 
               
 
          Title:   Chief Operating Officer

3